             Case 5:19-cv-01828-CFK Document 43 Filed 02/05/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DOUGLAS BUTLER,                               :   CIVIL ACTION
    Plaintiff,                                :
                                              :
        v.                                    :   No. 19-1828
                                              :
LAFARGEHOLCIM,                                :
     Defendant.                               :
                                            ORDER
        AND NOW, this 5th day of February, 2021, upon consideration of Plaintiff’s Motion in

limine (ECF No. 29), and Defendant’s Response (ECF No. 40), it is hereby ORDERED that

Plaintiff’s Motion (ECF No. 29) is GRANTED. Defendant shall not introduce testimony as to

Plaintiff’s failure to appear at the hearing.

                                                         BY THE COURT
                                                         /s/ Chad F. Kenney
                                                         CHAD F. KENNEY, JUDGE
